February 27, 1925. The opinion of the Court was delivered by
The statement in the case says:
"This action was for damages because of malicious prosecution and false arrest." *Page 77 
There was a contract of a sale of a lot of lumber by the plaintiff to the defendant. The plaintiff claimed that the defendant had not complied with the terms of sale, and stopped the defendant from moving the lumber. As a result of the contest, the defendant swore out a warrant against the plaintiff and had him arrested. The plaintiff was tried and acquitted and brought this action for damages. The trial resulted in a verdict and judgment for the defendant, and this appeal was taken.
I. The first exception is:
"The Court erred in stating that certain evidence was never introduced."
This exception does not comply with the rule in that it does not point out the evidence referred to; waiving that defect, the exception cannot be sustained. This is a law case. It would require a finding of fact, and this Court has no jurisdiction to determine questions of fact in an action at law.
II. Exception 2:
"The Court erred in not charging that, unless some amount in actual damages was awarded, punitive damages could not be awarded."
This exception cannot be sustained. Even if error, it was not prejudicial to the appellant as, to have made the charge, would have put on the appellant the burden of proving some amount of actual damages.
III. Exception 3:
"The Court erred in the reluctant manner in which he charges that the jury might separate and state separately the amount of actual and punitive damages; the said charges and the manner thereof being liable to influence the jury against plaintiff's cause."
This exception cannot be sustained. This Court has no means of knowing what was the manner of the trial Judge. *Page 78 
IV. Exceptions 4 and 5 are considered together, and are:
"Because the verdict was not in accordance with the testimony and the law.
"The verdict should be set aside and a new trial ordered because plaintiff gave, with his two witnesses, the preponderance of the evidence."
These exceptions cannot be sustained. They relate to questions of fact in a law case, and we have seen that we cannot determine questions of fact in an action of law.
The judgment appealed from is affirmed.
MESSRS. JUSTICES WATTS and MARION, and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.